Por CUANTO, el juez de distrito en su relación del caso y opinión dijo:
"Considerada detenidamente la prueba, la corte ha llegado a la conclusión de que el demandante no probó en forma alguna el concubinato de su madre natural con el alegado padre, Baldomero Rosado Eussá.
"La prueba de la paternidad, tomando en consideración por sí solo la evi-dencia introducida por la parte demandante, resultaría demasiado débil, ya que sobre la misma no declaró nadie más que la madre del demandante, cuya decla-ración no pudo ser más vaga e incierta.
"El testimonio del testigo José Moreno no mereció crédito alguno del juez de esta corte, no solamente por su forma de declarar, si que también porque su declaración no puede armonizarse con el resto de la evidencia de la propia parte demandante, pues mientras dicho testigo declaró que el demandante naeió en la casa del testigo a las ocho de la noche y que al otro día le dió la no-ticia a don Baldomero Rosado y éste le dió un vale para la tienda y $2 para pagar la partera, la madre del demandante declaró que había nacido por la madrugada en la casa del padre de ella o sea de Ramón Rodríguez Vega, abuelo del demandante, lo cual aparece así mismo de la certificación de nacimiento ofrecida en evidencia. También otro testigo del demandante de apellido Ro-dríguez declaró que don Baldomero Rosado había pagado él personalmente a la partera en su presencia y en casa de la madre del demandante algunos días después del nacimiento de éste.
"La corte ha llegado además a la conclusión que el demandante nunca estuvo en la posesión continua del estado de hijo natural de Baldomero Rosado Eussá justificado por actos de dicho Baldomero Rosado Eussá o de sus fami-liares. A esta conclusión ha llegado la corte tomando en consideración no sola-mente el testimonio de los testigos ofrecidos en evidencia por la sucesión de-mandada, si que también la propia prueba del demandante, cuyos testigos no merecieron crédito alguno de la corte; por el contrario, los testigos de la parte demandada, por sus relaciones de íntima amistad y familiaridad con don Baldo-mero Rosado y Eussá y los familiares de éste, se encontraban en condiciones de conocer y hubieran tenido conocimiento de cualquiera relación de esta índole que hubiese podido existir entre el demandante y dicho don Baldomero Rosado y Eussá, ya que visitaban algunos casi 'a diario y otros periódicamente y a cortos intervalos de tiempo la residencia de dicho señor Rosado tanto en Rincón como en Mayagüez, y por la forma de declarar dichos testigos, por la natura-leza de la declaración de los mismos, y por la reconocida probidad- de éstos, la corte le da .entero erédito a sus declaraciones, las cuales controvierten la evi-dencia presentada por la parte demandante y destruyen toda posibilidad de la existencia de tales relaciones entre el demandante y dicho don Baldomero Ro-sado Eussá.
*959“La corte ha llegado así mismo a la conclusión, que el demandante nunca, vivió en compañía de don Baldomero Eosado ni en la casa de éste ni en el "barrio Calvaehe de Eincón ni en su residencia de Mayagüez. El testigo don Juan Eosado, hijo legítimo de don Baldomero Eosado, declaró que nunca había visto al demandante en su hogar y que le conoció en el barrio Calvaehe de Eincón trabajando como jornalero. Otro testigo, Luis Eosado, hijo del cau-sante Baldomero Eosado declaró que solamente hacía quince días que había visto por primera vez al demandante, esto es, durante la vista del primer juicio.
“No hubo evidencia alguna de que don Baldomero Eosado suministrase o proveyese para la educación del demandante, y de la evidencia practicada la corte ha llegado a la conclusión de que tampoco suministró alimentos y vestidos, pues mientras los hijos del causante, o sean los demandados, son profesionales, el demandante no sabe leer ni escribir, y la evidencia demostró que hasta que fué mayor de edad anduvo .descalzo y vestía como un jornalero y como tal tra-bajaba en el barrio Calvaehe de Eincón.
“En resumen, la prueba del demandante no puede equipararse en calidad ni fortaleza con aquella de los demandados, y la del primero no es ni clara, ni robusta ni convincente, y no puede justificar una sentencia de filiación a su favor. ” .
Por cuaNto, los únicos supuestos errores señalados por el ape-lante son los siguientes:
“Primero. La corte inferior cometió error al declarar que el demandante nunca estuvo en la posesión continua de hijo natural de Baldomero Eosado y Eussá.
“Segundo. La corte inferior cometió error al declarar que el demandante nunca vivió en compañía de Baldomero Eosado Eussá y cometió error mani-fiesto al comparar la evidencia del demandante con la de los demandados y negarle crédito a la primera y dárselo todo a la segunda, sin base ni funda-mento legal alguno para ello. ”
PoR CUANTO, examinada la .transcripción de la evidencia a la luz' de los alegatos, no encontramos error alguno en la apreciación de la prueba tan manifiesto que exija una revocación de la sentencia apelada.
Por tanto, se confirma la sentencia que dictó la Corte de Dis-trito de Mayagüez en junio 26, 1935.
El Juez Asociado Sr. Córdova Dávila no intervino.